Name: Commission Delegated Regulation (EU) NoÃ 268/2012 of 25Ã January 2012 amending Annex I of Regulation (EU) NoÃ 211/2011 of the European Parliament and of the Council on the citizensÃ¢ initiative
 Type: Delegated Regulation
 Subject Matter: parliament;  European construction;  political framework
 Date Published: nan

 27.3.2012 EN Official Journal of the European Union L 89/1 COMMISSION DELEGATED REGULATION (EU) No 268/2012 of 25 January 2012 amending Annex I of Regulation (EU) No 211/2011 of the European Parliament and of the Council on the citizens initiative THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens initiative (1), and in particular Article 7(3) thereof, Whereas: (1) Article 7(2) of Regulation (EU) No 211/2011 provides that, in at least one quarter of Member States, the minimum number of signatories of a citizens initiative should correspond to the number of the Members of the European Parliament elected in each Member State, multiplied by 750. Those minimum numbers are set out in Annex I of the Regulation. (2) The composition of the European Parliament has been modified by the Protocol amending the Protocol on transitional provisions annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community (2), which entered into force on 1 December 2011. (3) Annex I of Regulation (EU) No 211/2011 should be amended accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I of Regulation (EU) No 211/2011 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 65, 11.3.2011, p. 1. (2) OJ C 263, 29.9.2010, p. 1. ANNEX MINIMUM NUMBER OF SIGNATORIES PER MEMBER STATE Belgium 16 500 Bulgaria 13 500 Czech Republic 16 500 Denmark 9 750 Germany 74 250 Estonia 4 500 Ireland 9 000 Greece 16 500 Spain 40 500 France 55 500 Italy 54 750 Cyprus 4 500 Latvia 6 750 Lithuania 9 000 Luxembourg 4 500 Hungary 16 500 Malta 4 500 Netherlands 19 500 Austria 14 250 Poland 38 250 Portugal 16 500 Romania 24 750 Slovenia 6 000 Slovakia 9 750 Finland 9 750 Sweden 15 000 United Kingdom 54 750